 

4

|\}N|'QNA..A.._\,_\._\AAAA.A

Case 2:18-cV-01731-JLR Document 16 Filed 02/07/19 Page 1 of 4

The' Honorable J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNILOC 2017 LLC, No. 2:18-cV-l'73l-JLR _
, Plaintiff, STIPULATION AND ['PRGP@S'F:B} Ql/E
ORDER FOR EXTENSION OF
v. TIl\/[E FOR HTC AMERICA,' INC.

TO RESPON]] TO COMPLAINT
HTC AMERICA, IN'C,, '
-NOTE ON CALENDAR:
Defendant. February 7, 2019

 

 

 

I. STIPULATION

Plaintiff Uniloc 2017 LLC and Defe`ndant HTC Arnerica, Inc. (“HTC”), by and
through their undersigned counsel of reoord, hereby stipulate and agree as follows
~ 1. HTC Was served With the Summons and Complaint on January 25, 2019 and
its Answer is currently due on February 15, 2019. ‘Based on the recent retention of defense
counsel and the need for more time to assess claims and defenses, HTC seeks an extension

of 30 days to answer or otherwise respond to the Complaint. Plaintit`f has agreed to HTC’s

 

 

extension request

STIPULATION AND [PROPOSED] ORDER FOR - ' ; ~ ‘
EXTENSION on TLME FoR nrc AMERIC'A, INC. To Yarmmh ““’
RESPOND TO COMPLAINT 1420 Fiffh AVSnUB, 'S\.lile 1400

Seatt|e, Wash|ngton 95101

NO. 2218-0\1-1731 ]LR - Page l phone 206.516,3300 tax 206.516.3883

 

 

- _\

OCDGO*'-|G`JU'l-D~WN

 

 

Case 2118-cV-01731-JLR Document 16 Filed 02/07/19 Page 2 ot 4

2. The parties agree that the time for Defendant to respond to the Complaint

with such pleadings, motions, or objections as it deems appropriate should be extended to

March 18, 2019.

3\. HTC requests that the Court enter the subj oined Order.

IT Is so sTIPULATED this 7“1 day ofFebruary, 2'019.

VAN KAMPEN & CROWE PLLC

By: s/Al Van Kampen

Al Van Kampeu,_ WSBA No. 13670
1001 Fourth Avenue, Suite 4050
Seattle, WA 9815'4

Telephone: (206) 386~735-3

Fax: (206) 405-2825

AVanKampen@\/KClaw.com

PRINCE LOBEL `TYE LLP

'By: S/Aaron S. Jacobs

Aaron S. Jacobs (pro hac vice)
James J. Foster (pro hac vice)
Kevin Gannon Cr)ro hac vic_e)

One International Pla'ce, Suite 3700
Boston, MA 02110

Telephone: (617) 456-8000
A'iacobs@princelobel.eom

J:|:`oster rince]obel.com
kaannon@prineelobelieom

Atfomeysfor Plaimz`j§”

Y.ARMUTH LLP

By: s/Molly A. Terwilliger

Molly A. Terwilliger, WSBA No. 28449
1420 Fiith Avenue, Suite 1400

Seattle, WA 98101

Telephone: (206) 516-3800

Fax: (206) 516-3888

mterwilliger§a;yannuth.com

VINSON & EL`K]NS, LLP

By: s/ Mario A. AQreotesi
Fred l. Williams CUFO hac vice pending)

Mario A. Apreotesi (pro hac vicepending)
2801 Via FOI`tLlnB., Suite 100

Austiu, TX 78746

Telephone: (5]2) 542.8400

Fax: (512) 542.8612
fwilliams'@\/elaw.com
mapreotesi@velaw.com

Todd E. Landis @)ro- hac vice pending)
2001 Ross_Avenue, Suite 3700

Dallas, TX 75201

Telephone: (214) 220.7700

Fax: (214) 220.7716

tiandis@\/elaw.com

Attorneysfor Defendanr HTC America, Inc.

sTlPULATIoN AND [PRoPosED] oRDER FoR Yarmum w,__

EXTENSION OF Tll\/]E FOR HTC AMERICA, INC. TO

RESPOND TO COMPLA]NT
NO. 2:18-cv-173l JLRm Page 2

 

1420 F|fth Avenue, Sulle 1400
Seatt|e, Washingtc)n 981(]1
phone 206.516.3800 tax 206.51'6.3888

 

 

4

MNI\JNNI\JN_\.-¢AAAA_\._\,_\._\
GJO"|-P~C\JI\JAOCDG)“~IOUU'l-BWN-\

OCQCO"-|®m-D~OJI\J

 

 

Case 2:18-cv~01731-JLR Doeument 16 Filed 02/07/19 - F’age 3 of 4

II. 0RDER
Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED that
the time for Defendant HTC America, Inc. to answer or otherwise respond to Plaintift’ s
Complaint shall be extended to March 18, 2019.

~U'\
DATED this l day Of F'ebrua

 
  

OXZU<

 

THE H`ONO BLE JAMES L. ROBART
UNITED `ST TES DISTRICT JUDGE

 

 

sTIPULATIoN ANI) [PRoPosED] oRDER FoR_ Yarmmhm
EXTENSION oF TIME FOR HTC AMERICA, iNC. To '
]USPOND T'O COMPLAINT 1420 Fiflh AVSnL|e, SUHS 1400

Seatl|e. Washlnglon 98101

NO. 2118~01/`“]';"3] JLR ~“ P£lg@ 3 phone 206.516.3800 m 206.516.339&

 

 

_A

O¢DOO"~|O)CD-l>-C.ON

Case 2:18~cv-01731-JLR Document 16 Filed 02/07!19 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on this 'date, I electronically filed the foregoing document with
the Clerl< of the Court using the CM/ECF system, which will send notification of such filing

to the following:

Al Van Kampen

VAN KAMPEN & CROWE PLLC
‘ 1001 Fourth Avenue, Suite 4050

Seattle, WA 98154

Telephone: (206) 386-7353

Fax: (206) 405-2825

AV`anKamnen@VKClaw-.com

Aaron S. Jacobs

James J. Foster

Kevin G-amlon

PRINCE LOBEL TYE LLP

One Intemational Place, Suite 3700
Boston, MA 02110

Telephone: (617) 456-8000
Aiacohs@m'incelobei.com

Jfoster§@pri'ncelobel.com

lcgannon@princelob el.com
Attomeysfor' Plaimi)j"

DATED: February 7, 2019 at Seattle, Washington.

Sz’Sue Stephens
Sue Stephens, Legal Assistant

 

 

 

 

STlPULATION AND [PROPOSED] ORDER FOR Yarmuthm
EXTENSION OF TIME FOR HTC AMERICA, INC. TO ' " ` " '
RESPOND 'I`O COMPLAINT 1420 man Avenus, suing 1400

Seattle, Washingiorl 98101

NO. 2218-0\-’-1731 JLR - P?lg€ 4 phone 206.-516.3800 fax 206.515.338_3
1043.0211)061306 217/19

 

